State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: February 19, 2015                   519120
________________________________

In the Matter of SAMUEL
   MONNAT,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

STATE UNIVERSITY OF NEW YORK
   AT CANTON,
                    Respondent.
________________________________


Calendar Date:   January 5, 2015

Before:   McCarthy, J.P., Egan Jr., Lynch and Clark, JJ.

                             __________


      Hiscock & Barclay, LLP, Syracuse (James P. Evans of
counsel), for petitioner.

      Eric T. Schneiderman, Attorney General, Albany (Jonathan D.
Hitsous of counsel), for respondent.

                             __________


Clark, J.

      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in St. Lawrence
County) to review a determination of respondent's Dean of
Academic Support Services which, among other things, placed
petitioner on disciplinary suspension.

      Petitioner was a student at respondent and, in November
2013, was charged with violating six provisions of respondent's
Code of Student Conduct, Rights and Responsibilities (hereinafter
the Code). The charges stemmed from allegations that he
misrepresented the nature of the program devised for prospective
members of his fraternity and that he participated in the
                              -2-                519120

physical and mental abuse of a prospective member. Petitioner
and the abused individual testified at the disciplinary hearing
that ensued, although petitioner declined to discuss the actual
events that formed the basis of the charges. Following the
hearing, the Student Faculty Hearing Board found petitioner to
have violated the Code as charged and, among other things,
suspended him through 2018. Petitioner filed an administrative
appeal that questioned the procedure employed by the Hearing
Board, the strength of the evidence against him and the penalty
imposed. The next day, respondent's Dean of Academic Support
Services upheld the determination of the Hearing Board in all
respects. Petitioner responded by commencing this CPLR article
78 proceeding to annul the disciplinary determination, which was
transferred to this Court (see CPLR 7804 [g]).

      Petitioner advances numerous procedural challenges to the
determination, and those challenges are preserved for review
given that he raised them in his administrative appeal (see
Matter of Morales v Fischer, 89 AD3d 1346, 1346 [2011]).
Nevertheless, "the record reflects that respondent substantially
complied with its procedures and provided petitioner adequate
notice of the charges against him" (Matter of Lampert v State
Univ. of N.Y. at Albany, 116 AD3d 1292, 1294 [2014], lv denied 23
NY3d 908 [2014]; see Matter of Schwarzmueller v State Univ. of
N.Y. at Potsdam, 105 AD3d 1117, 1118-1119 [2013]). The Code
further provides that the Hearing Board was not bound by the
formal rules of evidence and was free to consider any information
"relevant to the charges [that would] contribute to the rendering
of an impartial and fair judgment." Accordingly, there was
nothing inherently improper in the Hearing Board's consideration
of evidence regarding petitioner's prior disciplinary history or
other uncharged conduct (see Matter of Kole v New York State
Educ. Dept., 291 AD2d 683, 686-687 [2002]).

      Petitioner, in fact, primarily questions whether the
evidence supported the finding that he violated the Code's
disciplinary provisions as charged. We cannot answer that
question upon the record before us, however, because neither the
Hearing Board nor the Dean of Academic Support Services provided
the requisite explanation as to why petitioner was held culpable.
Petitioner asserts that respondent should not be given an
                              -3-                  519120

opportunity to correct this conceded error. Under the
circumstances, we agree with respondent that remittal is
appropriate so that the Hearing Board may "provide a statement to
petitioner detailing the factual findings supporting the
determination[] of guilt, after which petitioner shall be given
the opportunity to challenge the determination administratively"
(Matter of Boyd v State Univ. of N.Y. at Cortland, 110 AD3d 1174,
1176 [2013]; see Matter of Kalinsky v State Univ. of N.Y. at
Binghamton, 161 AD2d 1006, 1007 [1990]). As a result, we do not
reach petitioner's challenge to the sufficiency of the evidence
supporting the determination.

     McCarthy, J.P., Egan Jr. and Lynch, JJ., concur.


      ADJUDGED that the determination is annulled, without costs,
and matter remitted to respondent for further proceedings not
inconsistent with this Court's decision.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court